Name: Commission Regulation (EEC) No 1465/85 of 31 May 1985 abolishing the countervailing charge on courgettes originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/88 1 . 6 . 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1465/85 of 31 May 1985 abolishing the countervailing charge on courgettes originating in Spain tion, indicates that the application of the first subpara ­ graph of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 would result in the countervailing charge being fixed at zero ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the coun ­ tervailing charge on imports of these products origi ­ nating in Spain can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1356/85 of 23 May 1985 (3) introduced a countervailing charge on courgettes originating in Spain ; Whereas the present trend of prices for these products on the representative markets referred to in Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 3110/83 (*), recorded or calculated in accor ­ dance with the provisions of Article 5 of that Regula HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1356/85 is hereby repealed. Article 2 This Regulation shall enter into force on 1 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1985 . For the Commission Frans ANDRIESSEN Vice-President O OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . (3) OJ No L 135, 24. 5 . 1985, p. 27. (4) OJ No L 220, 10 . 8 . 1974, p. 20 . O OJ No L 303, 5. 11 . 1983, p. 5 .